FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHADAR SINGH,                                    No. 10-70995

               Petitioner,                       Agency No. A070-042-249

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Bhadar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, Singh


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

where the motion was filed nearly eleven years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Singh did not establish that he exercised

due diligence during the entirety of this time period, as required to obtain equitable

tolling of the filing deadline, see Singh, 491 F.3d at 1096-97.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70995